Citation Nr: 0819241	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-22 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for epiretinal membrane 
left eye secondary to vitreous hemorrhage.
	

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1970 to June 
1979 and February 1981 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for residuals of an intercranial aneurysm 
with hemorrhage which occurred in December 2003, as due to 
the veteran's service connected hypertension, was established 
in December 2004.  

The veteran underwent surgery for his intercranial aneurysm 
with hemorrhage in December 2003.  None of the hospital 
treatment records related to the veteran's surgery or his 
immediate recovery are currently in the claims file.  The 
hospital records are pertinent to the veteran's claim for 
service connection for epiretinal membrane left eye secondary 
to vitreous hemorrhage and are not currently in the record.  
These records should be obtained.  See 38 C.F.R. 3.159(c)(1) 
(2007).  

In addition, there are private treatment records in the 
claims file that reference a referring physician, Dr. 
Flanigen-Roat.  There are no records in the file from Dr. 
Flanigen-Roat and these could bear directly on the veteran's 
condition at the time and symptoms.  These records should be 
obtained.  See 38 C.F.R. 3.159(c)(1)

The evidence of record indicates that the veteran had 
service-connected residuals of an intercranial aneurysm with 
hemorrhage and some sort of left eye condition, but it is not 
clear in the record whether the veteran's claimed epiretinal 
membrane left eye secondary to vitreous hemorrhage disability 
is due to a service-connected disability.  Accordingly, the 
veteran should be provided a VA medical examination.  See 38 
C.F.R. 3.159(c)(4).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim to the 
veteran and ask him to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to the service 
connection claim on appeal, as well as: 
(1) all the veteran's treatment and 
inpatient records from the UPMC 
Presbyterian Hospital in Pittsburgh, 
Pennsylvania dated from January 2003 to 
the present and (2) all treatment records 
from Dr. Diane Flanigen-Roat from January 
2003 to the present.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AOJ should obtain and 
associate with the file all records that 
are not currently on file.  

2.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
whether the veteran has any current left 
eye disability due to a service-connected 
disability.  In particular, the examiner 
should provide an opinion as to whether 
the veteran has a current left eye 
disability and if it is a result of 
treatment of the veteran's basilar 
aneurysm.  The claims file must be made 
available for the examiner to review, and 
the examination report must indicate that 
this was accomplished.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



